Citation Nr: 0302050	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  95-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from May 1982 to November 
1986 and April 19, 1989, to December 28, 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
RO.  

In February 1997, the Board remanded the case for additional 
development.  

In January 1998, the Board resolved several issues on appeal 
and remanded several others, including the headaches claim, 
for additional development of the record.  

In August 2000, the Board again remanded the headaches issue 
and resolved the remaining appellate issues.  

In May 2002, the Board ordered additional development, which 
has been accomplished.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is shown to suffer from headaches 
that likely had their clinical onset during his period of 
active service.  




CONCLUSION OF LAW

The veteran's disability manifested by headaches is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records are negative for any 
complaints of headaches.  Indeed, his September 1994 
separation examination revealed no complaints or diagnosis of 
headaches.  

The veteran's application for compensation was received by VA 
on January 9, 1995, less than two weeks after his separation 
from service.  The application, which was certified by the 
veteran as true and complete, was signed by the veteran on 
October 21, 1994, more than two months prior to his 
separation from service.  In the application, the veteran 
stated that he had had severe headaches from 1989 to 1994.  

At a February 1995 VA examination, the veteran complained of 
having had headaches that started during service.  He noted 
that they were located over the bridge of the nose and 
occasionally in the right temporal area.  They occurred 
approximately once a week and lasted about three hours.  He 
treated the headaches with aspirin.  The diagnosis was that 
of functional headaches without any neurologic abnormality.  

At a November 2002 VA examination, the veteran again stated 
that, while on active duty and shortly after getting out of 
the military, he had had fairly frequent headaches.  He 
complained of currently having headaches about once a month.  
The examiner noted that the veteran's headaches were not 
really a problem.  The impression was that of history of 
headaches, muscle contracture, very infrequent now, occurring 
approximately once a month.  

In light of the veteran's complaints during service, and the 
history of headaches since service, the Board finds that the 
preponderance of the evidence supports the claim of service 
connection for headaches.  As such, the veteran's current 
headaches are shown to have likely had their clinical onset 
in service.  


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  In light of the favorable action 
taken hereinabove, the Board finds that no further 
development pursuant to VCAA is required.  



ORDER

Service connection for headaches is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

